Citation Nr: 0115381	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-02 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of degenerative disc disease of the cervical 
spine, currently rated as 20 percent disabling.

2.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
surgical scar residuals of a gallstone operation.

4.  Entitlement to service-connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which service connection for chronic 
cervical and back syndrome and a kidney disorder was denied.  
Service-connection for surgical scar residuals of a gallstone 
operation was granted and assigned a noncompensable 
evaluation.  The RO granted service-connection for 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine in a June 1999 
rating decision.  A 20 percent evaluation was assigned for 
each disability.  

The issues of entitlement to an initial compensable 
evaluation for surgical scar residuals of a gallstone 
operation and entitlement to service connection for a kidney 
disorder will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by some painless limitation of motion, 
without tenderness, spasm or neurologic deficit.  

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by some mildly painful limitation of 
motion, without spasm, tenderness or neurologic deficit.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 1996, 1997 and 
1999, after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Background  

VA outpatient treatment records, dated March 1995 to October 
1996, show that the veteran was seen for complaints of neck 
and back pain.  In March 1995 the veteran reported low back 
pain.  The veteran complained of back pain and right shoulder 
pain with radiation down his right arm in July 1996.  He also 
felt that his right arm was weaker than his left.  Pain and 
slight tenderness were noted.  The diagnostic impression was 
degenerative joint disease.  The July 1996 VA cervical spine 
radiology report revealed straightening of the cervical 
lordosis.  Intervertebral disc space narrowing was seen most 
prominent at the C5-6 level with associated anterior and 
posterior osteophyte formation.  Vertebral body heights were 
maintained throughout.  There was calcification along the 
anterior longitudinal ligament involving the C4-C7 levels.  
Oblique views demonstrated minimal neural foraminal 
impingement within the mid C-spine, left side greater that 
the right.  There was no prevertebral soft tissue swelling 
seen.  No fracture was noted.  

In August 1996 the veteran reported upper and lower back 
pain.  He complained that his shoulder ached.  The diagnostic 
impression was degenerative joint disease.  In October 1996 
the veteran was seen for chronic back pain and recurring neck 
pain.  He reported that the neck pain radiated to the right 
shoulder and either upper extremity.  On examination there 
was minimal neck pain with range of motion and no crepitus.  
Motor was 3/4+ in the right upper extremity and 4/4+ in the 
left upper extremity.  Deep tendon reflexes were 1/4+ 
bilaterally.  The cervical spine x-rays showed degenerative 
disc changes at C5-6 with osteophytes and C4-7 mild foraminal 
impingement mid cervical spine (left greater than the right).  
The assessment was degenerative disc and joint disease of the 
cervical spine, posttraumatic.

The October 1996 VA spine examination provided that the 
veteran walked with an unremarkable gait pattern.  
Examination of the neck revealed right and left lateral 
rotation of 60 degrees.  He had discomfort in the neck on 
right lateral rotation.  The veteran had 30 degrees of 
flexion and extension.  No tenderness of the neck was noted.  
Neurologic evaluation of the upper extremities was 
unremarkable.  Examination of the back revealed that the 
veteran was able to stand erect.  No spasm of tenderness was 
noted.  Range of motion of the back was 75 degrees of flexion 
and 30 degrees of extension.  He had mild low back pain on 
extremes of motion.  The veteran was able to heel-and-toe 
walk and was able to squat and arise again.  Reflexes were 
intact in the lower extremities and no definite sensory 
abnormalities were noted in the lower extremities.  The 
impression was chronic cervical and back syndrome, with a 
history of injury.  The examiner suggested that the veteran 
had further evaluation by a neurologist regarding his 
complaints of recurrent pain and weakness radiating into the 
right arm as well as the recurrent fatigue and weakness of 
both legs.  

The December 1996 VA outpatient treatment record shows that 
the veteran complained of neck, shoulder and arm pain.

The December 1996 VA neurological disorders examination 
showed that the veteran was able to take a few steps on his 
heels and toes.  He was able to do tandem and his cranial 
nerves were grossly intact.  On motor examination there was 
neither atrophy nor involuntary movements.  The upper 
extremities were questionable, as both hand grips were weak.  
Power was approximately 4+/5 in the upper extremities and 
4+/5 in the lower extremities.  Deep tendon reflexes were 
normal bilaterally and symmetrical.  Plantars were downgoing 
and tone was normal.  Sensory was intact to pinprick and 
vibration.  In the neck there was no significant tenderness 
or muscle spasm.  In the back there was no significant 
tenderness.  The impression was chronic low back pain, neck 
pain, cervical radiculopathy and lumbosacral radiculopathy.  
The examiner comments that on neurological examination no 
reflex changes and no significant weakness were noted.  The 
veteran continued to have problems and may need to consider a 
MRI of the cervical and lumbar spine later.  

The April 1997 Biloxi Regional Medical Center radiology 
report revealed that cervical vertebral bodies were all 
normally aligned without demonstrated fracture or 
dislocation.  Vertebral bodies demonstrated normal heights 
and normal marrow signal characteristics.  Decreased disc 
space with a very large herniated disc emanating from C4-5 
level was noted to the right midline.  The large herniated 
disc compresses and effaces the cervical cord at the mid 
aspect and on the right side.  The right C4-5 neural foramen 
was involved.  Posterior osteophyte at C5-C6 level caused 
effacement of the ventral thecal sac and mild contour 
deformity of the ventral cervical cord.  The C6-C7 level and 
C7-T1 level were unremarkable in appearance.  Mild 
osteophytic ridging of the ventral thecal sac at C3-C4 level 
was also noted.  The impression was a large herniated nucleus 
pulposus emanating from the C4-5 disc.  Herniated material 
extended cephalad to the top of C4 and caudad to the bottom 
of C5.  There was marked flattening of the right aspect of 
the cervical cord.  Osteophytic ridging, ventral thecal sac, 
with mild contour deformity, cervical cord C5-6 was also 
seen.  

VA outpatient treatment records, dated November 1997 to 
September 1998, show that the veteran was seen for complaints 
of neck and back pain.  In November 1997 the veteran reported 
neck pain which radiated down his right arm and bilateral arm 
numbness to index and second digit with weakness.  Upon 
examination of the upper extremities motor was normal and 
sensory was symmetrically intact.  The veteran's reflexes 
were normal throughout.  The assessment was normal upper 
extremity examination.  In March 1998 the veteran complained 
of cervical pain with neck extension, which limited his 
endurance.  Objective examination revealed that the veteran's 
head tilted to the left.  Positive cervical paraspinal spasm 
was noted.  Power was normal and left grip was 4+.  Deep 
tendon reflexes were normal symmetrically.  The assessment 
was C4-5-6 intervertebral disc herniation.  In July 1998 he 
was seen for follow-up to a back MRI.  Neck muscle spasm was 
noted.  The assessment was herniated cervical secondary to a 
back injury.  The veteran complained of neck pain in 
September 1998.  The assessment was herniated cervical 
secondary to a back injury.  

The VA examined the veteran in January 1999.  Examination of 
the neck revealed right lateral rotation to 40 degrees and 
left lateral rotation to 45 degrees.  He had 40 degrees of 
flexion and 30 degrees of extension.  The veteran had pain on 
the extremes of rotation, greater on the right than on the 
left.  He also had pain on extremes of extension.  There was 
tenderness to palpation of the trapezius greater on the right 
than on the left.  He walked about the room without 
difficulty.  

Examination of the back revealed that the veteran was able to 
stand erect.  No spasm was noted, but he did have some 
tenderness to palpation of the inner scapular region.  There 
was no tenderness to palpation over the lower back region.  
On range of motion testing, the veteran had 60 degrees of 
flexion with low back pain.  He had 25 degrees of extension 
with upper back pain.  The veteran had 30 degrees of right 
and left lateral bending with mild pain on extremes of 
motion.  He had 35 degrees of right lateral rotation and 25 
degrees of left lateral rotation with mild pain on extremes 
of motion.  On neuro evaluation the veteran had normal 
strength on the upper and the lower extremities.  He was able 
to heel-and-toe walk and was able to squat and arise again.  
Reflexes and sensation were intact in the upper and the lower 
extremities.  He had a slightly positive Tinel's sign 
bilaterally.  The impressions were chronic cervical syndrome, 
history of injury with MRI evidence of large disk herniation 
with spinal cord compression at C4-5 and C5-6; chronic back 
syndrome, history of injury.  

The VA examined the veteran in November 1999.  Neurologic 
examination revealed mild radicular pain to his right upper 
extremity and his left lower extremity with mild numbness in 
the lateral aspect of the leg.  The diagnosis was chronic 
arthralgia of the cervical spine and lumbosacral spine with 
radicular pain to the right lower extremity.  

The spine examination found that the veteran moved about with 
an unremarkable gait pattern.  Examination of the neck 
revealed right and left lateral rotation of 60 degrees.  He 
had 35 degrees of flexion and 30 degrees of extension.  There 
was no pain on motion and no tenderness or spasm was noted.  
Examination of the back showed that the veteran was able to 
stand erect.  There was no spasm or tenderness.  On range of 
motion testing, he had 70 degrees of flexion and 30 degrees 
of extension.  The veteran had right and left lateral bending 
at 25 degrees.  There was mild pain on motion.  Neurologic 
evaluation of the upper and lower extremities revealed normal 
strength on muscle testing.  Reflexes and sensation were 
intact in all four extremities.  The veteran was able to heel 
and toe walk, he was able to squat and arise again.  Sitting 
straight leg raising examination was negative.  The 
impression was degenerative disc disease of the cervical and 
lumbar spine.  

The examiner commented that as far as the Deluca provisions, 
the veteran had pain on range of motion testing as noted.  
Certainly, pain could further limit functional ability during 
a flare-up or with increased use as described, although it 
was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.  

Analysis  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
the claim is based on the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's degenerative disc disease of the cervical and 
lumbar spine are currently evaluated as 20 percent disabling 
under Diagnostic Code 5293 intervertebral disc syndrome.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  According to 
the applicable criteria, a 20 percent disability evaluation 
is warranted for moderate intervertebral disc syndrome (IDS) 
with recurring attacks and a 40 percent disability evaluation 
requires severe IDS with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. §  4.71a, Diagnostic Code 5293 (2000).  

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (2000) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).

The veteran's degenerative disc disease of the cervical and 
lumbar spine is manifested by pain on motion and some 
limitation of motion.  The Board finds that the veteran's 
symptoms are consistent with no more than a 20 percent 
evaluation under Diagnostic Code 5293.  With regard to the 
cervical spine the outpatient treatment records showed that 
pain and slight tenderness were noted in March 1995.  The 
December 1996 neurological examination revealed that the 
upper extremities were questionable as both hand grips were 
weak and power was approximately 4+/5 in the upper 
extremities.  However, positive cervical paraspinal spasm was 
noted in March 1998 and neck muscle spasm was noted in July 
1998.  There was tenderness to palpation of the trapezius 
greater on the right than on the left at the January 1999 VA 
examination.  Neurologic examination revealed mild radicular 
pain to his right upper extremity in November 1999.  

With regard to the lumbar spine the evidence consistently 
shows that he was able to stand erect, heel-and-toe walk and 
squat and arise again.  No spasm of tenderness was noted, the 
veteran had mild low back pain on extremes of motion, 
reflexes were consistently intact in the lower extremities 
and no definite sensory abnormalities were noted in the lower 
extremities.  On motor examination there was neither atrophy 
nor involuntary movements.  At the November 1999 examination 
there was mild numbness in the lateral aspect of the left 
leg.  However, the other neurological examinations indicated 
that no significant weakness were noted, the veteran had 
normal strength on the lower extremities, sensation were 
intact in the lower extremities and he had a slightly 
positive Tinel's sign bilaterally.  Straight leg raising 
examination was negative.  For these reasons, the Board finds 
that the veteran's symptoms are consistent with no more than 
a 20 percent evaluation under Diagnostic Code 5293.  

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. § 
4.45 (consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
When the ranges of motion in the cervical spine are 
considered together with the evidence showing functional 
loss, the Board finds that there is insufficient evidence of 
functional loss, such as findings evidencing atrophy, 
neurologic deficits, or loss of muscle strength, to warrant a 
rating in excess of 20 percent.  The November 1999 spine 
examination report provided that there was no pain on motion 
and no tenderness or spasm was noted.  

Although the veteran has reported low back pain, the Board 
notes that the examiner indicated that that as far as the 
Deluca provisions, the veteran had pain on range of motion 
testing as noted.  Certainly, pain could further limit 
functional ability during a flare-up or with increased use as 
described, although it was not feasible to attempt to express 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  In addition, the Board notes that there was no 
evidence of deformity, atrophy, instability of station, and 
instability of locomotion due to the service-connected 
degenerative disc disease of the cervical and lumbar spine.  
In light of all the evidence of record, the Board does not 
find that an increased rating is warranted under 38 C.F.R. §§ 
4.40 or 4.45.  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
degenerative disc disease of the cervical and lumbar spine.  
Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.3 (2000).

ORDER

An increased evaluation for degenerative disc disease of the 
cervical spine is denied.  

An increased evaluation for degenerative disc disease of the 
lumbar spine is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA examined the veteran in 
November 1999.  The skin examination revealed normal findings 
without any unusual rash or skin lesions.  Examination of the 
abdomen showed several scars from past surgery in the 
veteran's abdominal wall.  Scars are rated on the basis of 
limitation on function of part affected under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2000).  The evidence does not 
indicate whether the veteran's surgical scar residuals of a 
gallstone operation limit the function of his abdominal area.  
The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This includes the duty to obtain VA examinations, 
which provide an adequate basis upon which to determine 
entitlement to the benefit sought.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).

With regard to the veteran's claim of entitlement to service 
connection for a kidney disorder the VA examined the veteran 
in February 1997.  The examiner did not mention whether the 
claims file, including the service medical records, had been 
reviewed in conjunction with the examination.  An examination 
should include a review of "the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121 (1991), which required that the records of prior 
treatment be taken into account at the time of an evaluation.  
See also VAOPGCPREC 20-95 (July 14, 1995).  

The February 1997 VA examination impression was slightly, 
ectopic left kidney, congenital.  The Board notes that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2000).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability, which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).  The VA examiner did not 
determine based on the evidence as a whole whether there were 
any the manifestations of the disease in service and if so 
whether such manifestations constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  

RO determined that the veteran's claim of entitlement to 
service-connection for a kidney disorder was not well 
grounded.  However, given the change in the regulations a 
remand is necessary for the RO to comply with the notice and 
duty to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of the kidney disorder 
and the severity of the surgical scar 
residuals of a gallstone operation.  The 
claims folder should be made available to 
the examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the report.

After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
kidney disorder was incurred in or 
aggravated by service.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should specifically 
state whether the veteran's surgical scar 
residuals of a gallstone operation limit 
the function of his abdominal area.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


